                                                Plaintiffs' Exhibit 2
Case 1:20-cv-01624-SCJ Document 30-2 Filed 04/26/20 Page 1 of 5
                                                Plaintiffs' Exhibit 2
Case 1:20-cv-01624-SCJ Document 30-2 Filed 04/26/20 Page 2 of 5
                                                Plaintiffs' Exhibit 2
Case 1:20-cv-01624-SCJ Document 30-2 Filed 04/26/20 Page 3 of 5
                                                Plaintiffs' Exhibit 2
Case 1:20-cv-01624-SCJ Document 30-2 Filed 04/26/20 Page 4 of 5
                                                Plaintiffs' Exhibit 2
Case 1:20-cv-01624-SCJ Document 30-2 Filed 04/26/20 Page 5 of 5
